



idexlogo.jpg [idexlogo.jpg] EX-10.32
Plan:    IDEX Corporation Incentive Award Plan
As Amended and Restated effective April 8, 2015
IDEX CORPORATION
Restricted Stock Unit Award Agreement - Cash Settled
Effective on the Grant Date, you have been granted a cash-settled Restricted
Stock Units (the "Restricted Units") award ("Award") providing you the
entitlement to receive a cash payment for the Restricted Units that vest equal
to the Fair Market Value of that number of shares of IDEX Corporation (the
"Company") Common Stock equal to the number of vested Restricted Units, in
accordance with the provisions of this Restricted Stock Unit Award Agreement
(the "Agreement") and the provisions of the IDEX Corporation Incentive Award
Plan , as Amended and Restated effective April 8, 2015 (the "Plan"), which is
incorporated herein by this reference and made a part of this Agreement.
"Employer" means the Subsidiary that employs you (unless you are directly
employed by the Company).
In addition to the Restricted Units, you are awarded Dividend Equivalents.
Dividend Equivalents provide you with the right to receive a cash payment equal
to the amount of dividend which would have been paid on a share of Common Stock
for so long as the Restricted Unit remains outstanding. Dividend Equivalents
will be paid through the normal payroll cycle in cash shortly after dividends
are paid to eligible shareholders of common stock. If the dividend on Common
Stock is paid in property other than cash, the Compensation Committee in its
sole and absolute discretion will determine the fair market value of such
property for purposes of paying the Dividend Equivalents.
The Restricted Units will fully vest and be settled by payment in cash equal to
the Fair Market Value of that number of shares of Common Stock subject to the
Restricted Units on the third anniversary of the Grant Date (the “Settlement
Date”).
In the event of the termination of your service for any reason, whether such
termination is occasioned by you, by the Company or any corporation or other
entity of which a majority of the outstanding voting stock or voting power is
beneficially owned by the Company (its "Subsidiary"), with or without cause or
by mutual agreement ("Termination of Service"), your right to vest in your
Restricted Units and Dividend Equivalents will terminate effective as of the
date of Termination of Service. If your employment or service is in a
jurisdiction which requires under applicable statute or common law a notice
period for termination or a period of pay in lieu of such notice (each, the
"Notice Period"), you have no rights to vest in your Restricted Units or to
receive Dividend Equivalents during the Notice Period.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, the Restricted Units shall be fully vested upon
your Termination of Service by reason of death, Disability, or Retirement and
the Restricted Units will be settled by payment in cash equal to the Fair Market
Value of that number of shares of Common Stock on the earlier of: (a) 30 days
following your death or Termination of Service by reason of Disability or
following Retirement, or (b) the Settlement Date. "Disability" means that you
qualify to receive long-term disability payments under the Company's long-term
disability insurance program, as it may be amended from time to time.
For the purposes of this Plan, “Retirement” means an employee’s Termination of
Service on or after accruing at least five Years of Service with the Company or
a Subsidiary after being acquired by the Company, and attaining an age of at
least 50, if the sum of the employee’s age and Years of Service is at least 70.
“Years of Service” means the number of continuous full years of employment with
the Company or any of its Subsidiaries.
Further, if a Change in Control of the Company occurs, the Restricted Units
shall continue in effect, or be assumed or an equivalent award substituted by
the publicly-traded successor or a parent or subsidiary of a successor (with
appropriate adjustments in the Award as provided in Section 11.1 of the Plan);
provided however, that if you incur a Termination of Service, by the Company
without Cause or by reason of your termination for Good Reason, and the date of
Termination of Service occurs (or in the case of your termination for Good
Reason, the event giving rise to Good Reason occurs), in each case, during the
period beginning on the date of the Change in Control and ending on the date
that is twenty-four (24) months following the Change in Control, the Restricted
Units shall be fully vested and all forfeiture restrictions shall lapse on your
Termination of Service.
“Cause” shall have the meaning set forth in the Participant’s employment or
consulting agreement, if any, and if no such agreement exists then it shall
mean: (i) failure to perform your material duties (other than as a result of a
disability) if such failure, if curable, is not cured within 30 days after
written notice is provided, (ii) your breach of fiduciary duty to the Company or
Subsidiary, (iii) your indictment under the laws of any jurisdiction in which
you reside or are otherwise performing services for the Company or any
Subsidiary, for (A) a civil offense which is injurious to the business
reputation of the Company or (B) a criminal offense, or (iv) your breach of any
material written policy of the Company if such breach, if curable, is not cured
within 30 days after written notice is provided by the Company. "Good Reason"
shall have the meaning set forth in the Participant’s employment or consulting
agreement, if any, and if no such agreement exists then it shall mean: (i) there
has been a material diminution in your responsibilities, duties, title,
reporting responsibilities within the business organization, status, role or
authority, (ii) a required relocation of more than 50 miles from the location of
your principal job location or office immediately prior to the Change In
Control, or (iii) a material breach by the Company or Subsidiary of any of the
material terms of any agreement covering your terms of employment. A condition
will not be considered “Good Reason” unless you give the Company written notice
of the condition within 30 days after the condition comes into existence and the
Company fails to substantially remedy the condition within 30 days after
receiving your written notice.





--------------------------------------------------------------------------------





In the event that the successor in a Change in Control refuses to assume or
substitute for the Restricted Units, or following the Change in Control neither
the Company, any successor thereto, nor any ultimate parent thereof will have
equity securities that are readily tradable on a regulated securities exchange,
then upon the Change in Control, the Restricted Units shall automatically be
fully vested and the holder thereof shall be entitled to receive in the Change
in Control an amount of cash equal to the amount that could have been attained
upon the vesting or other payment of such Restricted Units .
If you terminate employment with the Company or any of its Subsidiaries as an
employee, but you continue to provide bona fide services under a written
agreement with the Company or any of its Subsidiaries as a consultant or
contractor you will still be considered to have a Termination of Service upon
termination of your employment, unless you enter into a written agreement with
the Company explicitly providing that you will not have a Termination of
Service, for this plan only, while performing the non-employee services.
In all cases, Termination of Service will be interpreted and determined in a
manner consistent with the requirements of Section 409A of the Internal Revenue
Code.
The Restricted Units and Dividend Equivalents are not transferable except by
will or the laws of descent and distribution. You will not be deemed for any
purpose to be, or have rights as, a Company shareholder by virtue of this award.
Regardless of any action the Company or the Employer takes with respect to any
or all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding ("Tax-Related Items"), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and the Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including the grant of the
Restricted Units, the vesting of the Restricted Units, any payments of Dividend
Equivalents and any payments in settlement of any vested Restricted Units, and
(b) do not commit to structure the terms of the grant or any aspect of the
Restricted Units to reduce or eliminate your liability for Tax-Related Items.
Prior to the delivery of any cash payment upon the vesting of the your
Restricted Units, if your country of residence (and/or the country of
employment, if different) requires withholding of Tax-Related Items, the
Employer shall withhold a portion of the cash payment sufficient to pay the
Tax-Related Items required to be withheld. Alternatively, the Company or the
Employer may withhold the Tax-Related Items required to be withheld from your
regular salary/wages or any other amounts payable to you. In the event the
withholding requirements are not satisfied through the withholding from the cash
payment attributable to the vested Restricted Units or through your regular
salary/wages or other amounts payable to you, no payment will be issued to you
(or your estate) upon the vesting of the Restricted Units unless and until
satisfactory arrangements (as determined by the Compensation Committee) have
been made by you with respect to the payment of any Tax-Related Items that the
Company or the Employer determines, in its sole discretion, must be withheld or
collected with respect to such Restricted Units.





--------------------------------------------------------------------------------





If you relocate to another jurisdiction during the lifetime of the Award, you
shall be responsible for notifying the Company of such relocation and shall be
responsible for compliance with all applicable tax requirements. If you are
subject to taxation in more than one (1) jurisdiction, you acknowledge and agree
that the Company, the Employer and/or other Subsidiaries may be required to
withhold or account for Tax-Related Items in more than one (1) jurisdiction. By
accepting this Award, you expressly and explicitly consent to the withholding
methods as provided for hereunder. All other Tax-Related Items related to the
Restricted Units shall be your sole responsibility.
You acknowledge that all employees, including corporate officers, of IDEX are
prohibited from engaging in any transaction in which they may profit from
short-term speculative swings in the value of the company securities (“hedging”)
and agree not to engage in any hedging transactions. For this purpose, “hedging”
includes “short-sales” (selling borrowed securities which the seller hopes can
be purchased at a lower price in the future) or “short sales against the box”
(selling owned, but not delivered securities), “put” and “call” options
(publicly available rights to sell or buy securities within a certain period of
time at a specified price or the like), and other hedging transactions designed
to minimize the risk inherent in owning IDEX stock, such as zero-cost collars
and forward sales contracts.
Consistent with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and to the extent not in violation of any applicable
law, IDEX reserves the right to recover from current and/or former key employees
any wrongfully earned performance-based compensation, including stock-based
awards, upon the determination by the Compensation Committee of the following:
(a)
there is a restatement of Company financials, due to the material noncompliance
with any financial reporting requirement,

(b)
the cash incentive or equity compensation to be recouped was calculated on, or
its realized value affected by, the financial results that were subsequently
restated,

(c)
the cash incentive or equity compensation would have been less valuable than
what was actually awarded or paid based upon the application of the correct
financial results, and

(d)
the pay affected by the calculation was earned or awarded within three years of
the determination of the necessary restatement

The Compensation Committee has exclusive authority to modify, interpret and
enforce this provision in compliance with all regulations.
You acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. The Company, its affiliates and
your Employer hold certain personal information, including your name, home
address and telephone number, date of birth, social security number or other
employee tax identification number, salary, nationality, job title, any shares
of stock awarded, cancelled, purchased, vested, unvested or outstanding in your
favor, for the purpose of managing and administering your Restricted Units and
Dividend Equivalents ("Data"). The Company and its affiliates will transfer Data
to any third parties assisting the Company in the implementation, administration
and management of your Restricted Units and Dividend Equivalents. These





--------------------------------------------------------------------------------





recipients may be located in the European Economic Area, or elsewhere such as
the United States. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your Restricted Units and Dividend
Equivalents. You may, at any time, review Data, require any necessary amendments
to it or withdraw the consent herein in writing by contacting the Company;
however, withdrawing the consent may affect your ability to participate in the
Plan and receive Dividend Equivalents or vest in the Restricted Units.
Your participation in the Plan is voluntary. The value of the Dividend
Equivalents, Restricted Units and payment received upon vesting in the
Restricted Units is extraordinary items of compensation outside the scope of
your employment contract, if any. As such, the Dividend Equivalents, Restricted
Units and payments received upon vesting of the Restricted Units are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pensions or retirement benefits or similar payments unless specifically and
otherwise provided. Rather, the awarding of Dividend Equivalents and Restricted
Units represents a mere investment opportunity.
The Restricted Units and Dividend Equivalents are granted under and governed by
the terms and conditions of the Plan. You acknowledge and agree that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time. The Plan has been introduced
voluntarily by the Company and in accordance with the provisions of the Plan may
be terminated by the Company at any time. The grant of the Restricted Units and
Dividend Equivalents are a one-time benefit and does not create any contractual
or other right to receive a grant of restricted units, dividend equivalents or
benefits in lieu of restricted units or dividend equivalents in the future.
Future grants of Restricted Units and Dividend Equivalents, if any, will be at
the sole discretion of the Company, including, but not limited to, the timing of
the grant, the number of units and vesting provisions. By execution of this
Agreement, you consent to the provisions of the Plan and this Agreement.
All cash payments shall be made as determined by the Committee in either US
dollars or the local currency applicable to your jurisdiction, after being
converted from a US dollar equivalent based on the exchange rate selected by the
Committee.
Defined terms used herein shall have the meaning set forth in the Plan, unless
otherwise defined herein.
The Award and this Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois, U.S.A., without regard to conflict of
laws principles. Each party agrees to exclusive personal jurisdiction and venue
in the federal and state courts in Cook County, Illinois, U.S.A., for any
dispute arising out of this Agreement.
If you have received this Agreement or any other document related to the Plan or
the Award translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.





--------------------------------------------------------------------------------





Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Award and participation in the
Plan or future Awards that may be granted under the Plan by electronic means or
to request your consent to participate in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other participant.
Notwithstanding any provision of this Agreement to the contrary, this Award
shall be subject to any special terms and conditions for your country of
residence (and country of employment, if different) as set forth in the appendix
(the "Appendix") to this Agreement. Further, if you transfer residency and/or
employment to another country reflected in the Appendix, the special terms and
conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of this award and
the Plan (or the Company may establish alternative terms and conditions as may
be necessary or advisable to accommodate your transfer). The Appendix shall
constitute part of this Agreement.
COMPANY:
IDEX CORPORATION


By:___/s/ DENISE R. CADE_____     
Denise R. Cade
Senior Vice President, General Counsel and Corporate Secretary
































Appendix





--------------------------------------------------------------------------------







In addition to the provisions of the IDEX Corporation Incentive Award Plan, as
Amended and Restated effective April 8, 2015 (the "Plan"), and the cash-settled
Restricted Share Unit Award Agreement (the "Agreement"), the Restricted Units
are subject to the following additional terms and conditions as set forth in
this Appendix to the Agreement to the extent you reside and/or are employed in
one of the countries addressed herein (this "Appendix"). All defined terms as
contained in this Appendix shall have the same meaning as set forth in the Plan
and the Agreement. To the extent the Participant transfers residence and/or
employment to another country, the special terms and conditions for such country
as reflected in this Appendix (if any) will apply to you to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the operation and administration of the
Restricted Units and the Plan (or the Company may establish alternative terms
and conditions as may be necessary or advisable to accommodate your transfer).


AUSTRALIA


Award Conditioned on Satisfaction of Regulatory Obligations. If (a) you are a
director of a Subsidiary incorporated in Australia, or (b) you are a
management-level executive of a Subsidiary incorporated in Australia and you
also are a director of a Subsidiary incorporated outside of Australia, the grant
of the Award is conditioned upon satisfaction of the shareholder approval
provisions of section 200B of the Corporations Act 2001 (Cth) and the
Corporations Amendment (Improving Accountability on Termination Payments) Act in
Australia.


CANADA


The following provisions apply to your Award if you are a resident of Quebec:


1.    Language Consent. The parties acknowledge that it is their express wish
that the Agreement, including this Appendix, as well as all documents, notices,
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.


Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Appendix,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.


2.    Termination of Employment. The following provision replaces the relevant
provision of the Agreement:
Notwithstanding any contrary provision of this Agreement, if you terminate
service with the Company for any or no reason prior to vesting (whether or not
later found to be invalid or in breach of local labor laws or your employment
agreement, if any), your right to vest in the Award, if any, will terminate
effective as of the date that is the earlier of (a) the date on which you
receive a notice of termination of employment from the Company or the Employer,
or (b) the date on which you are no longer actively employed or actively
rendering services to the Company or the Employer, regardless of any notice
period or period of pay in lieu of such notice required under local law.





--------------------------------------------------------------------------------







3.     Data Privacy. You hereby authorize the Company and the Company’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration of the Plan. You
further authorize the Company and any Subsidiary to disclose and discuss the
Plan with their advisors and to record all relevant information and keep such
information in your employee file.


CHINA
Payment of Award. The grant of the Restricted Units does not provide you with
any right to receive shares of Common Stock. Instead, upon vesting of the
Restricted Units, you only shall be entitled to receive a cash payment, in local
currency, paid by the Employer through local payroll (less any withholding for
Tax-Related Items). In accepting the Award, you expressly acknowledge and agree
that you shall bear any currency fluctuation risk between the time the Award is
granted and the time you receive cash payment in settlement of any vested
Restricted Units.
FRANCE


1.    Language Consent. The parties acknowledge that it is their express wish
that the Agreement, including this Appendix, as well as all documents, notices,
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.


Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Appendix,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.


INDIA


Payment of Award. The grant of the Restricted Units does not provide you with
any right to receive shares of Common Stock. Instead, upon vesting of the
Restricted Units, you only shall be entitled to receive a cash payment, in local
currency, paid by the Employer through local payment (less any withholding for
Tax-Related Items). In accepting the Award, you expressly acknowledge and agree
that you shall bear any currency fluctuation risk between the time the Award is
granted and the time you receive cash payment in settlement of any vested
Restricted Units.


ITALY


1.    Data Privacy Notice and Consent. This provision replaces the relevant
provision in the Agreement:


You hereby explicitly and unambiguously consent to the collection, use,
processing and transfer, in electronic or other form, of your personal data as
described in this section of this Appendix by and among, as applicable, your





--------------------------------------------------------------------------------





employer (the “Employer”), the Company and Subsidiaries of the Company for the
exclusive purpose of implementing, administering, and managing your
participation in the Plan.


You understand that the Employer, the Company and any Subsidiary of the Company
may hold certain personal information about you, including, but not limited to,
your name, home address and telephone number, email address; date of birth,
social insurance, passport or other identification number, salary, nationality,
job title, any shares or directorships held in the Company, or a Subsidiary of
the Company, and details of any and all entitlements to cash or shares awarded,
canceled, exercised, purchased, vested, unvested or outstanding in your favor
(“Data”), for the exclusive purpose of implementing, managing and administering
the Plan.


You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is IDEX Corporation with registered offices at 1925 West Field Court
Suite 200, Lake Forest, Illinois 60045-4824, United States of America, and,
pursuant to Legislative Decree no. 196/2003, its representative in Italy is IDEX
Italy S.r.l. with registered offices at Viale Del Lavoro 19, 20010 Casorezzo
Milano, Italy.


You understand that Data will not be publicized, but it may be transferred to
UBS Financial Services Inc. or other third parties involved in the management
and administration of the Plan. You understand that Data may also be transferred
to the independent registered public accounting firm engaged by the Company. You
further understand that the Company, and/or any Subsidiary of the Company will
transfer Data among themselves as necessary for the purpose of implementing,
administering and managing your participation in the Plan, and that the Company
or a Subsidiary of the Company may each further transfer Data to third parties
assisting the Company in the implementation, administration, and management of
the Plan. Such recipients may receive, possess, use, retain, and transfer Data
in electronic or other form, for the purposes of implementing, administering,
and managing your participation in the Plan. You understand that these
recipients may be located in or outside the European Economic Area, such as in
the United States or elsewhere. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.


You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside the European Economic Area, as herein specified and pursuant
to applicable laws and regulations, does not require your consent thereto, as
the processing is necessary to performance of contractual obligations related to
implementation, administration, and management of the cash award program. You
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
you have the right to, including but not limited to, access, delete, update,
correct, or terminate, for legitimate reason, the Data processing.







--------------------------------------------------------------------------------





Furthermore, you are aware that Data will not be used for direct-marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting your local human resources representative.


2.    Plan Document Acknowledgment. By accepting the Award, you acknowledge that
you have received a copy of the Plan and the Agreement and have reviewed the
Plan and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix.


You further acknowledge that you have read and specifically and expressly
approve the following sections of the Agreement and this Appendix: Vesting
Schedule and Exercisability; Termination of Employment; Method of Exercise;
Payment; Taxes; Employee Data Privacy; Governing Law and Venue; Language; and
Waiver.


MEXICO


1.    Commercial Relationship. You expressly recognize that participation in the
Plan and the Company’s grant of the Award does not constitute an employment
relationship between you and the Company. You have been granted the Award as a
consequence of the commercial relationship between the Company and the Employer,
and the Employer is your sole employer. Based on the foregoing, (a) you
expressly recognize the Plan and the benefits derived from participation in the
Plan will not establish any rights between you and the Employer, (b) the Plan
and the benefits you may derive from participation in the Plan are not part of
the employment conditions and/or benefits provided by the Employer, and (c) any
modifications or amendments of the Plan by the Company, or a termination of the
Plan by the Company, shall not constitute a change or impairment of the terms
and conditions of the your employment with the Employer.


2.    Extraordinary Item of Compensation. You expressly recognize and
acknowledge that participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as your free and voluntary decision
to participate in the Plan in accordance with the terms and conditions of the
Plan, the Agreement and this Appendix. As such, you acknowledge and agree that
the Company may, in its sole discretion, amend and/or discontinue your
participation in the Plan at any time and without any liability. The value of
the Award is an extraordinary item of compensation outside the scope of your
employment contract, if any. The Award is not part of your regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.


NETHERLANDS


Waiver of Termination Rights. As a condition to the grant of the Restricted
Units, you hereby waive any and all rights to compensation or damages as a
result of a termination of employment for any reason whatsoever, insofar as
those rights result or may result from (a) the loss or diminution in value of
such rights or entitlements under the Plan, or (b) you ceasing to have rights
under, or ceasing to be entitled to any awards under the Plan as a result of
such termination.







--------------------------------------------------------------------------------





UNITED KINGDOM


1.    Tax Acknowledgment. This section supplements the Agreement.


Without limitation to the Agreement, you hereby agree that you are liable for
all Tax-Related Items and hereby covenants to pay all such Tax-Related Items, as
and when requested by the Company or (if different) the Employer or by Her
Majesty’s Revenue & Customs (“HRMC”) (or any other tax authority or any other
relevant authority). You also hereby agree to indemnify and keep indemnified the
Company and (if different) the Employer against any Tax-Related Items that they
are required to pay or withhold on your behalf or have paid or will pay to HMRC
(or any other tax authority or any other relevant authority).


2.    Exclusion of Claim. You acknowledge and agree that you shall have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from you ceasing to have rights under or to be entitled to vest in your
Restricted Units, whether or not as a result of such termination (whether the
termination is in breach of contract or otherwise), or from the loss or
diminution in value of your Restricted Units. Upon the grant of the Restricted
Units, you shall be deemed irrevocably to have waived any such entitlement.







